Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 02/10/21.
Claims 1-24 remain pending in the application. 
• Claim 1 is currently amended. 
• No claims are canceled. 
• Claims 2-24 are new.
• Objections of the specification (abstract) is withdrawn because of amendments
• Claim interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are withdrawn because of amendments (control unit configured to...)  is now cancelled.

Response to Arguments
3.	Applicant’s arguments filed on 02/10/21, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 as being unpatentable over Kim et al (Wo 2014/157867) in view of Xp50994421 (“3GPP TSG RAN WG1 Meeting #82,” R1-154546 ) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of amendments.  However, upon further consideration, a new ground(s) of rejection is made (U.S. Patent No. 10693542 in view of Kim et al (Wo 2014/157867).
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10693542 in view of Kim et al (Wo 2014/157867)
With regards to claim 1, U.S. Patent No. 10693542 discloses all of the subject matter except for “another communication” and “to received data”
However, Kim et al discloses paragraph [4] a multi-node system performs coordinated communication using a plurality of nodes, each of which operates as a base station or an access point, an antenna, an antenna group, a remote radio head (RRH), and a remote radio unit (RRU). Unlike the conventional centralized antenna system in which antennas are concentrated at a base station (BS), nodes are spaced apart from each other by a predetermined distance or more in the multi-node system. The nodes can be managed by one or more base stations or base station controllers which control operations of the nodes or schedule data transmitted/received through the nodes. Each node is connected to a base station or a base station the multi-node system can be considered as a kind of Multij (MTMO) system since dispersed nodes can communicate with a single LIE or multiple UEs by simultaneously transmitting/receiving different data streams. Also in paragraph [9], - - -by a user equipment (UE), downlink signal from an eNB having a plus wireless communication system, the method including; receiving reference signal according to a preceded reference signal configuration composing the plurality of antenna ports; measuring received power value of the reference signal for each of the plurality'- of antenna ports; and 5 reporting, to the eNB, at least one of measured received power values for the plurality of antenna- - -.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 as taught by Kim et al and include “another communication” and “to received data”
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in
the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;

(3)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 as taught Kim et al and include “another communication” and “to received data” with a reasonable expectation of success, thus a method for efficiently receiving signal in a downlink. (see Kim et al, paragraph [7]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claim 2, The communication apparatus according to claim 1, wherein the information indicating the measurement result is used for transmission beamforming (See U.S. Patent No. 10693542 claim 2)

With regards to claim 3, The communication apparatus according to claim 1, wherein the controller transmits the information indicating the measurement result in units of the radio resource included in the sub-band as the information indicating the measurement result in units of the sub-band (See U.S. Patent No. 10693542 claim 3)



With regards to claim 4, The communication apparatus according to claim 1, wherein information indicating reception strength of the reference signal is included in a measurement report (See U.S. Patent No. 10693542 claim 4)

With regards to claim 5, The communication apparatus according to claim 1, wherein the communication apparatus is a terminal apparatus (See U.S. Patent No. 10693542 claim 5)
With regards to claim 6, The communication apparatus according to claim 1, wherein the controller transmits the channel state report using a physical uplink control channel (See U.S. Patent No. 10693542 claim 6)

With regards to claim 7, The communication apparatus according to claim 1, wherein the communication apparatus is a base station (See U.S. Patent No. 10693542 claim 7)
With regards to claim 8, The communication apparatus according to claim 7, wherein the information indicating the measurement result is a recommended value of a weighting matrix to be used for uplink transmission (See U.S. Patent No. 10693542 claim 8)
With regards to claim 9, U.S. Patent No. 10693542 claim 9 discloses all of the subject matter except for “another communication” and “to received data”
However, Kim et al discloses paragraph [4] a multi-node system performs coordinated communication using a plurality of nodes, each of which operates as a the multi-node system. The nodes can be managed by one or more base stations or base station controllers which control operations of the nodes or schedule data transmitted/received through the nodes. Each node is connected to a base station or a base station controller which manages the node through a cable or a dedicated line. In paragraph [5], the multi-node system can be considered as a kind of Multij (MTMO) system since dispersed nodes can communicate with a single LIE or multiple UEs by simultaneously transmitting/receiving different data streams. Also in paragraph [9], - - -by a user equipment (UE), downlink signal from an eNB having a plus wireless communication system, the method including; receiving reference signal according to a preceded reference signal configuration composing the plurality of antenna ports; measuring received power value of the reference signal for each of the plurality'- of antenna ports; and 5 reporting, to the eNB, at least one of measured received power values for the plurality of antenna- - -.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 as taught by Kim et al and include “another communication” and “to received data”
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in
the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)    a finding that there was reasonable expectation of success; and
(3)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 as taught by Kim et al and include “another communication” and “to received data” with a reasonable expectation of success, thus a method for efficiently receiving signal in a downlink. (see Kim et al, paragraph [7]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

claim 10, The communication apparatus according to claim 9, wherein the controller allocates the radio resource for transmitting the reference signal, to the other communication apparatus in a radio resource control (RRC) connected state (see U.S. Patent No. 10693542 claim 10)

With regards to claim 11, The communication apparatus according to claim 9, wherein the information indicating the operation mode includes a channel state information (CSI) reporting mode (see U.S. Patent No. 10693542 claim 11)

With regards to claim 12, The communication apparatus according to claim 9, wherein the information indicating the operation mode includes a transmission mode (see U.S. Patent No. 10693542 claim 12)

With regards to claim 13, The communication apparatus according to claim 9, wherein the radio resource is downlink (See U.S. Patent No. 10693542 claim 13)

With regards to claim 14, The communication apparatus according to claim 13, wherein the controller transmits downlink control information including information indicating transmission of the reference signal (See U.S. Patent No. 10693542 claim 14)

With regards to claim 15, The communication apparatus according to claim 13, wherein the controller transmits downlink control information including a number of antenna See U.S. Patent No. 10693542 claim 15)

With regards to claim 16, The communication apparatus according to claim 13, wherein the controller transmits configuration information of the reference signal (See U.S. Patent No. 10693542 claim 16)

With regards to claim 17, The communication apparatus according to claim 9, wherein the radio resource is uplink (See U.S. Patent No. 10693542 claim 17)

With regards to claim 18, The communication apparatus according to claim 17, wherein the controller transmits downlink control information including information requesting transmission of the reference signal (See U.S. Patent No. 10693542 claim 18)

With regards to claim 19, The communication apparatus according to claim 17, wherein the reference signal is transmitted in uplink by the other communication apparatus (See U.S. Patent No. 10693542 claim 19)

With regards to claim 20, The communication apparatus according to claim 17, wherein a number of antenna ports used for transmission of the reference signal is included in capability information and transmitted from the other communication apparatus (See U.S. Patent No. 10693542 claim 20).

claim 21, U.S. Patent No. 10693542 claim 21 discloses all of the subject matter except for “another communication” and “to received data”
However, Kim et al discloses paragraph [4] a multi-node system performs coordinated communication using a plurality of nodes, each of which operates as a base station or an access point, an antenna, an antenna group, a remote radio head (RRH), and a remote radio unit (RRU). Unlike the conventional centralized antenna system in which antennas are concentrated at a base station (BS), nodes are spaced apart from each other by a predetermined distance or more in the multi-node system. The nodes can be managed by one or more base stations or base station controllers which control operations of the nodes or schedule data transmitted/received through the nodes. Each node is connected to a base station or a base station controller which manages the node through a cable or a dedicated line. In paragraph [5], the multi-node system can be considered as a kind of Multij (MTMO) system since dispersed nodes can communicate with a single LIE or multiple UEs by simultaneously transmitting/receiving different data streams. Also in paragraph [9], - - -by a user equipment (UE), downlink signal from an eNB having a plus wireless communication system, the method including; receiving reference signal according to a preceded reference signal configuration composing the plurality of antenna ports; measuring received power value of the reference signal for each of the plurality'- of antenna ports; and 5 reporting, to the eNB, at least one of measured received power values for the plurality of antenna- - -.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in
the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)    a finding that there was reasonable expectation of success; and
(3)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 as taught by Kim et al and include “another communication” and “to received data” with a reasonable expectation of success, thus a method for efficiently receiving signal in a downlink. (see Kim et al, paragraph [7]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claim 22, U.S. Patent No. 10693542 claim 22 discloses all of the subject matter except for “another communication” and “to received data”
However, Kim et al discloses paragraph [4] a multi-node system performs coordinated communication using a plurality of nodes, each of which operates as a base station or an access point, an antenna, an antenna group, a remote radio head (RRH), and a remote radio unit (RRU). Unlike the conventional centralized antenna system in which antennas are concentrated at a base station (BS), nodes are spaced apart from each other by a predetermined distance or more in the multi-node system. The nodes can be managed by one or more base stations or base station controllers which control operations of the nodes or schedule data transmitted/received through the nodes. Each node is connected to a base station or a base station controller which manages the node through a cable or a dedicated line. In paragraph [5], the multi-node system can be considered as a kind of Multij (MTMO) system since dispersed nodes can communicate with a single LIE or multiple UEs by simultaneously transmitting/receiving different data streams. Also in paragraph [9], - - -by a user equipment (UE), downlink signal from an eNB having a plus wireless communication system, the method including; receiving reference signal according to a preceded reference signal configuration composing the plurality of antenna ports; measuring received power value of the reference signal for each of the plurality'- of antenna ports; and 5 reporting, to the eNB, at least one of measured received power values for the plurality of antenna- - -.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in
the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)    a finding that there was reasonable expectation of success; and
(3)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 as taught by Kim et al and include “another communication” and “to received data” with a reasonable expectation of success, thus a method for efficiently receiving signal in a downlink. (see Kim et al, paragraph [7]).


With regards to claim 23, U.S. Patent No. 10693542 claim 23 discloses all of the subject matter except for “another communication” and “to received data”
However, Kim et al discloses paragraph [4] a multi-node system performs coordinated communication using a plurality of nodes, each of which operates as a base station or an access point, an antenna, an antenna group, a remote radio head (RRH), and a remote radio unit (RRU). Unlike the conventional centralized antenna system in which antennas are concentrated at a base station (BS), nodes are spaced apart from each other by a predetermined distance or more in the multi-node system. The nodes can be managed by one or more base stations or base station controllers which control operations of the nodes or schedule data transmitted/received through the nodes. Each node is connected to a base station or a base station controller which manages the node through a cable or a dedicated line. In paragraph [5], the multi-node system can be considered as a kind of Multij (MTMO) system since dispersed nodes can communicate with a single LIE or multiple UEs by simultaneously transmitting/receiving different data streams. Also in paragraph [9], - - -by a user equipment (UE), downlink signal from an eNB having a plus wireless communication system, the method including; receiving reference signal according to a preceded reference signal configuration composing the plurality of antenna ports; measuring received power value of the reference signal for each of the plurality'- of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 as taught by Kim et al and include “another communication” and “to received data”
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in
the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)    a finding that there was reasonable expectation of success; and
(3)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 as taught by Kim et al and include “another communication” and “to received data” with 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claim 24, U.S. Patent No. 10693542 claim 24 discloses all of the subject matter except for “another communication” and “to received data”
However, Kim et al discloses paragraph [4] a multi-node system performs coordinated communication using a plurality of nodes, each of which operates as a base station or an access point, an antenna, an antenna group, a remote radio head (RRH), and a remote radio unit (RRU). Unlike the conventional centralized antenna system in which antennas are concentrated at a base station (BS), nodes are spaced apart from each other by a predetermined distance or more in the multi-node system. The nodes can be managed by one or more base stations or base station controllers which control operations of the nodes or schedule data transmitted/received through the nodes. Each node is connected to a base station or a base station controller which manages the node through a cable or a dedicated line. In paragraph [5], the multi-node system can be considered as a kind of Multij (MTMO) system since dispersed nodes can communicate with a single LIE or multiple UEs by simultaneously transmitting/receiving different data streams. Also in paragraph [9], - - -by a user equipment (UE), downlink signal from an eNB having a plus wireless communication system, the method including; receiving reference signal according to a preceded reference signal configuration composing the plurality of antenna ports; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 as taught by Kim et al and include “another communication” and “to received data”
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in
the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)    a finding that there was reasonable expectation of success; and
(3)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10693542 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 7, 2021